Smith, Judge.
The appellant was convicted of three counts of violating the Georgia Controlled Substances Act. His pro se appeal is directed toward conflicts in the evidence and the methods used in obtaining some of the evidence. The transcripts from both the trial and the hearing on a motion to suppress reveal there was ample evidence to support the jury’s verdict, none of which was obtained in violation of the appellant’s statutory and Fourth Amendment rights of privacy.
Submitted April 5, 1977
Decided June 2, 1977.
Timothy V. Hamlin, pro se.
Walker P. Johnson, Jr., District Attorney, for appellee.

Judgment affirmed.


Bell, C. J., and McMurray, J., concur.